DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2022 has been entered.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 6-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junichi (JPH0580019) in view of Zhang (WO 2015/160755).
Regarding claim 3, Junichi teaches a potentiometric (page 4, para. 8, line 1: the potentiometric measurement) ion selective electrode (Fig. on the front page; page 4, para. 9, line 1: an ion-selective electrode), comprising:
(a) an internal reference electrode (Fig. on the front page; page 4, para. 9, line 2: an internal electrode (Ag) 1a); 
(b) an internal electrolyte layer (Fig. on the front page; page 4, para. 9, line 2: an ion bridge layer 1b; page 2, para. 4, lines 3-4: the ion bridge layer is a salt in the electrically conductive resin composition) comprising a carbon paste (page 4, para. 1, lines 1-3: as an electrically conductive resin composition, a carbon paste obtained by mixing carbon in a phenol resin) having NaCl dispersed therein (page 3, para. 2, lines 1-4: the salt mixed in the electrically conductive resin is preferably a halide or a metal halide, such as NaCl), wherein at least a first portion of the internal electrolyte layer is associated with at least a portion of the internal reference electrode (Fig. on the front page: indicating at least a first portion of the ion bridge layer 1b, e.g., the bottom surface, associated with at least a portion of the internal electrode 1a); and
(c) an ion sensing membrane (Fig. on the front page; page 4, para. 9, line 2: an ion-sensitive film 1c), wherein at least a portion of the ion sensing membrane is associated with at least a second portion of the internal electrolyte layer (Fig. on the front page: indicating at least a portion of the ion-sensitive film 1c associated with at least a second portion of the ion bridge layer 1b, e.g., the top surface).

Junichi does not explicitly disclose the carbon paste having MgCl2 dispersed therein; the ion sensing membrane is a magnesium sensing membrane.
However, Zhang teaches use of ion selective electrodes (ISEs) to determine the presence and quantity of various analytes in biological samples, and to detect analytes such as magnesium, sodium ([0003] lines 1-3).  Zhang teaches a magnesium sensing membrane of potentiometric ion selective electrode (title) containing lipophilic borate salt, which modulates the selectivity coefficient of Mg2+ over interfering cations such as Ca2+, Na+, and K+, ([0005] lines 1-6).  The magnesium sensing membrane may be a conventional membrane or a solid-state, planar membrane ([0041] lines 3-4), including an ionophore having a tripodal stereochemical structure, a lipophilic borate salt, and a polymer matrix in which the ionophore and lipophilic borate salt are disposed; the polymer matrix includes a polymer and a plasticizer ([0041] lines 5-7).  The internal electrolyte solution contains 1 mM MgCl2 ([0057] lines 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Junichi by substituting NaCl with MgCl2 dispersed in the internal electrolyte layer and the sodium ion sensing membrane with the magnesium sensing membrane as taught by Zhang because ISEs are used to detect analytes such as magnesium, sodium (Zhang, [0003] line 3) and a simple substitution of one known element (Zhang’s magnesium sensing membrane and MgCl2 dispersed in the internal electrolyte) for another (Junichi’s sodium sensing membrane and NaCl dispersed in the internal electrolyte) to obtain predictable results, i.e., as a sensing membrane of a potentiometric ion selective electrode for sensing magnesium ions, is prima facie obvious. MPEP 2141(III)(B).  Here, the combined device of Junichi and Zhang would necessarily result in MgCl2 being dispersed in the internal electrolytic layer of the carbon paste (Junichi, page 3, para. 3, lines 1-3: the solid solution mixed in the electrically conductive resin composition is preferably a solid solution of a halide of conductive ions and a metal halide for internal electrodes in order to obtain a stable potential), which corresponds to the aqueous electrolyte solution of Zhang, and working with the magnesium sensing membrane for sensing magnesium ions.
The designation “wherein the potentiometric magnesium ion selective electrode has a selectivity coefficient (KpotMg,Ca) for Mg2+ over Ca2+ of less than or equal to about 0.02 at a Mg2+ concentration in a range of from 0.5 mM to 10 mM” is deemed to be functional limitation in apparatus claims and inherent property to the potentiometric magnesium ion selective electrode. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Junichi in view of Zhang discloses all structural limitations of the presently claimed potentiometric magnesium ion selective electrode, and the magnesium sensing membrane of Zhang includes an ionophore having a tripodal stereochemical structure, a lipophilic borate salt, and a polymer matrix in which the ionophore and lipophilic borate salt are disposed; the polymer matrix includes a polymer and a plasticizer (Zhang, [0041] lines 5-7), which has the same composition of the magnesium sensing membrane as disclosed in the specification (Specification, [0050] lines 4-6), and thus would have the same property as claimed, e.g., having a selectivity coefficient (KpotMg,Ca) for Mg2+ over Ca2+ of less than or equal to about 0.02 at a Mg2+ concentration in a range of from 0.5 mM to 10 mM. MPEP 2112.01(I).

The preamble “magnesium” for the ion selective electrode is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Junichi in view of Zhang is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claims 6-8, Junichi and Zhang disclose all limitations of claim 3 as applied to claim 3.  Junichi does not explicitly disclose the magnesium sensing membrane is further defined as comprising: an ionophore having a tripodal stereochemical structure; a lipophilic borate salt, wherein the lipophilic borate salt is present in an amount that provides a mol ratio of lipophilic borate salt to the ionophore in a range of from about 60 mol% to about 100 mol%; and a polymer matrix in which the ionophore and lipophilic borate salt are disposed, wherein the polymer matrix comprises a polymer and a plasticizer (claim 6) or the ionophore is represented by the structure of Formula I-IV (claim 7) or the lipophilic borate salt is potassium tetrakis[3,5-bis(trifluoromethyl)phenyl] borate (claim 8).
However, Zhang teaches the magnesium sensing membrane includes an ionophore having a tripodal stereochemical structure, a lipophilic borate salt, and a polymer matrix in which the ionophore and lipophilic borate salt are disposed ([0041] lines 5-7).  The polymer matrix includes a polymer and a plasticizer ([0041] line 7).  The lipophilic borate salt is present in an amount that provides a mol ratio of lipophilic borate salt to ionophore in a range of from about 60 mol% to about 100 mol% ([0042] lines 1-2).  The ionophores are represented by the structure of Formulas I-IV ([0043] lines 5-7), which are the same structures as claimed (page 10-11: Formula I-IV).  The lipophilic borate salt is potassium or sodium tetrakis[3,5-bis(trifluoromethyl)phenyl] borate ([0044] lines 1-6, page 12, the first Formula).  Thus, Zhang teaches the magnesium sensing membrane comprising an ionophore having a tripodal stereochemical structure ([0041] lines 5-6); a lipophilic borate salt ([0041] line 5), wherein the lipophilic borate salt is present in an amount that provides a mol ratio of lipophilic borate salt to ionophore in a range of from about 60 mol% to about 100 mol% ([0042] lines 1-2); and a polymer matrix ([0041] line 5) in which the ionophore and lipophilic borate salt are disposed ([0041] lines 6-7), wherein the polymer matrix comprises a polymer a plasticizer ([0041] line 7), wherein the ionophore is represented by the structure of one of Formulas I-IV ([0043] lines 5-7; page 10-11: Formula I-IV), wherein the lipophilic borate salt is potassium or sodium tetrakis[3,5-bis(trifluoromethyl)phenyl] borate ([0044], page 12, the first Formula).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Junichi by substituting the sodium ion selective membrane with the one having an ionophore having a tripodal stereochemical structure as claimed (claim 7), a lipophilic borate salt that is in an amount that the mol ratio of lipophilic borate salt to the ionophore in a range of from about 60 mol% to about 100 mol% (claim 7) or sodium tetrakis[3,5-bis(trifluoromethyl)phenyl] borate (claim 8), and a polymer matrix comprising a polymer and a plasticizer (claim 6) as taught by Zhang because the claimed ionophore, lipophilic borate salt, and the polymer matrix are suitable components for the composition of a magnesium ion (Mg2+) selective electrode ([0005] lines 1-3) and the level of borate modulates the selectivity coefficient of Mg2+ over interfering cations ([0005] lines 3-4). The suggestion for doing so would have been that the claimed components are suitable materials for the magnesium sensing membrane and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 9, Junichi teaches the internal reference electrode comprises silver (page 4, para. 2, line 1: a silver electrode to which the paste is applied).

Regarding claim 11, the designation “further defined as a multi-use potentiometric ion selective electrode” is deemed to be a statement with regard to the intended use and the designation “that has a use-life of at least 14 days” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Junichi in view of Zhang discloses a potentiometric magnesium ion electrode having all structural limitations and therefore the combined potentiometric magnesium ion electrode would have the ability to be used as a multi-use potentiometric ion selective electrode that has a use-life of at least 14 days. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junichi in view of Zhang, and further in view of Gray (U.S. 3,853,731).
Regarding claim 10, Junichi and Zhang disclose all limitations of claim 9 as applied to claim 9.  Junichi and Zhang do not explicitly disclose the internal reference electrode comprises a silver wire with a silver chloride layer disposed thereon.
However, Gray teaches electrodes for determining the activity of ions in solutions (Col. 1, lines 6-7), which consists an ion selective glass membrane affixed to a glass electrode body containing an internal reference half cell such as a silver-silver chloride half cell (Col. 1, lines 14-16).  The internal reference electrode is a silver wire coated with silver chloride (Col. 1, lines 18-20).  Thus, Gray teaches the internal reference electrode comprises a silver wire with a silver chloride layer disposed thereon (Col. 1, lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Junichi and Zhang by substituting the internal reference electrode of silver with the one comprising a silver wire with a silver chloride layer disposed thereon as taught by Gray.  The suggestion for doing so would have been that a silver wire with a silver chloride layer disposed thereon has the suitable material, Ag/AgCl, for being the internal reference electrode and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Furthermore, a simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)B).
Response to Arguments
Applicant’s arguments with respect to claim(s) 3-11 has/have been considered but are not persuasive.
Applicant argues the amended claim 3 in which the limitations of original claim 5 is incorporated is novel over Junichi (page 9, para. 2, lines 7-9).  Examiner agrees.
Applicant argues the presently claimed potentiometric magnesium ion selective electrode is non-obvious over the prior art of records, Junichi in view of Zhang (page 10, para. 3, lines 1-2) because the claimed internal electrolyte layer comprising carbon paste and MgCl2 providing ionized Mg sensors with significantly improve selectivity against Ca2+ (page 10, para. 3, lines 6-8); although the claimed electrode has a similar response sensitivity as a conventional prior art aqueous salt solution IE iMg sensor, it has a drastic improvement in the selectivity coefficient over Ca2+ at varying Mg2+ concentrations (page 10, para. 4, lines 1-5). Applicant further argues Junichi does not explicitly or implicitly disclose or otherwise render obvious use of the ion electrode taught therein with cations with other charges than +1, such as a potentiometric magnesium ion selective electrode (page 11, para. 3, lines 1-4). Since Zhang teaches an internal electrolyte solution that is an aqueous solution as is conventionally used in the prior art (page 12, para. 1, lines 10-11), Applicant concludes that a person having ordinary skill in the art would not find a reasonable expectation of success in modifying Junichi (page 12, para. 2, lines 5-6).  These arguments are unpersuasive because it is well-known for the use of ISEs to detect analytes such as magnesium, sodium (Zhang, [0003] lines 3-4; Specification, Background, [0004] lines 3-4). Here, Junichi discloses a sodium ion selective electrode including an internal electrolyte layer that is a solid solution of carbon paste containing NaCl (Junichi, page 3, para. 3, lines 1-2) and a sodium ion sensing membrane for sensing sodium ions, while Zhang teaches an internal electrolyte solution containing MgCl2 (Zhang, [0057] lines 4-5) and a magnesium ion sensing membrane for sensing magnesium ions, and thus they are analogous art disclosing appropriate composition of electrolyte and membrane for sensing different analytes, such as sodium or magnesium ions.  Therefore, it would be obvious to one of ordinary skill in the art to substitute NaCl in the solid solution of carbon paste of Junichi with MgCl2 in the aqueous electrolytic solution, and works with the appropriate magnesium ion sensing membrane to sense magnesium ions. 
Applicant argues even if a prima facie case of obvious were purportedly established, the selectivity coefficient of the claimed ISE is at least about 10 times better than a conventional sensor, which is a critical and non-obvious distinction (page 12, para. 3, lines 1, 4-6), as unexpectedly advantages or superior properties (page 13, para. 2, lines 1-3).  This argument is unpersuasive because the advantage is over the conventional sensor using a conventional aqueous electrolytic solution but not the combined electrode of Junichi in view of Zhang using the solid electrolytic solution, i.e., the carbon paste.  If Applicant agrees a prima facie case of obvious is established, the combined potentiometric magnesium ion selective electrode of Junichi in view of Zhang discloses all limitations as presently claimed, including an internal reference electrode, an internal electrolyte layer of carbon paste having MgCl2 dispersed therein, and a magnesium ion sensing membrane, and the composition of the magnesium sensing membrane disclosed in the prior art, Zhang, is the same as claimed, and thus the combined potentiometric magnesium ion selective electrode would have the same property, i.e., having a selectivity coefficient (KpotMg,Ca) for Mg2+ over Ca2+ of less than or equal to about 0.02 at a Mg2+ concentration in a range of from 0.5 mM to 10 mM.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795